Title: From George Washington to Captain La Touche-Tréville, 19 May 1780
From: Washington, George
To: La Touche-Tréville, Louis-René-Madeleine Le Vassor, comte de



Sir,
Morris Town May 19t[h] 1780

I have the pleasure to transmit you a packet which was inclosed to me by the Marquis De La Fayette. He informs me that it contains permission for you to make a short cruise, The Marquis has inspired me with an opinion of your character from several details with which he has favoured me that gives me the fullest assurance you will do every thing in your power to merit success and I shall be particularly happy to hear you have met with it. The interest with which He speaks of you upon all occasions is an additional motive to those sentiments of perfect consideration with which I have the honor to be Sir Your most Obedient & humble servant.
